BY THE COURT:
The Court has determined to hear the following cases en banc: Mobley v. Head, No. 02-14224, Lazo v. U.S., No. 02-12483, and Gonzalez v. Sec’y for the Dept. of Corrections, No. 02-12054.
The cases will be orally argued before the Court sitting en banc on June 17, 2003, in Atlanta, Georgia.
The Court sua sponte VACATES the following orders: the December 16, 2002, Order issued in Lazo v. U.S., No. 02-12483, as well as the January 10, 2003 and the August 15, 2002, Orders issued in Gonzalez v. Sec’y for the Dept. of Corrections, No. 02-12054.
Nos. 02-12483 and 02-12054 are hereby REINSTATED.
Counsel for Appellants Lazo and Gonzalez will be appointed by separate Order.
In light of the above, Appellant Gonzalez’ “Motion to Reconsider, Vacate or Modify” is DENIED AS MOOT.